DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 12-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant admits in arguments filed 1/29/2021 that new claims 12-20 are “different in scope and/statutory class”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Claims 12-19 are drawn to scent dispenser having a heating element and wick.  Method claim 20 is drawn to a method of dispensing including a vial identifier code.  Note that originally presented invention of a vial sensing apparatus requires neither of  the above limitations, therefore the method can be used by a different device and the subcombination has separate utility. Furthermore, Applicant admits in arguments filed 1/29/2021 that new claims 12-20 are “different in scope and/statutory class”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 attempts to redefine the claimed vial sensing apparatus of claim 1 as a first scent dispenser, and the separate device as a second scent dispenser.  It is not clear the scope of the term “scent dispenser”, for instance which limitations are considered part of “scent dispenser” and which  limitations are not considered part of “scent dispenser”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable Dancs et al. (US 2006/0219962A1) in view of Beland et al. (US 2008/0085103A1) .
Dancs teaches a vial sensing apparatus comprising a first vial including a first side (first vial 458 with elongate first side being the upper side surrounded by sensor 520a-b, fig 24; [0074], one or more sidewalls (sidewall defined by the widening of the first side), and a second side (second side being the bottom of the vial 458), the one or more sidewalls connecting the first side to the second side (sidewalls connect the first and second side, the first side the one or more sidewalls, and the second side collectively forming an inner cavity (container 458 which Is analogous to container 258 contains liquid in an inner cavity formed by the first side, sidewalls and second side collectively, [0065]), the first side including an opening through which a solution containable in the inner cavity is dispensed from the first vial (first side of vial 458 has an opening through which wick 460 is inserted in order to dispense the liquid in the inner cavity; [0074]; vial 458 is used with diffuser assembly 252, [0065]; and
a vial sensor including a first array of sensor pads electrically coupled to a controller (vial sensor comprises a first array of capacitance sensor pads 52a,b [0076], detection system includes controller for controlling the operation of the capacitance sensor, [0099], a sidewall from the one or more sidewalls of the first vial being situated adjacent to the first array of sensor pads within an first array of electric fields (sidewall of first vial 458 near the elongate first side is adjacent the first array of capacitance sensor pads 520a,b and within an electric field emitted by the capacitance structures the first array of sensor pads being electrically charged to produce the first array of electric fields (the sensor pads 523a and §20b are capacitance toil structures which produce a first array of electric fields for detecting changes within the container or wick, the controller detecting changes in one or more of the electric fields of the first array as the solution is dispensed from the first vial (detection system includes controller for controlling  the 
	Dancs does not explicitly teach an interface configured to receive a transmission from a separate (remote) device, the transmission including a command to dispense a portion of the solution from the first vial as a scent; and a controller configured to control a dispensing mechanism to dispense the portion of the solution from the first vial as the scent based on the command included in the transmission.
	Beland et al. discloses a scent dispensing device having multiple scent storage vials configured to dispense a portion of the solution from a vial as a scent, and further, a communication port including a controller interface configured to receive a transmission from a separate (remote) device, the transmission including a command to dispense a portion of the solution from a vial as a scent. The communication port 42 may be responsive to a wireless signal, for example via wireless internet or a 
cellular signal, or may include a cable connection to a computer or other remote device. In any of the embodiments described herein, the user may be notified that there is an absent and/or empty container.  Such notice might include, for example, deactivating one or more functions of the device, allowing only a single color light to be emitted from the device, deactivating or activating a 
fan and/or a heater, deactivating or activating a light(s), deactivating or activating a sound or music, deactivating or activating a diffuser element such as a pump, a piezoelectric element, etc., turning the entire diffuser on or off, deactivating or activating a timer, activating a blinking light, activating an alarm, or any other means for notifying the user that a specific condition is present.
	It would have been an obvious improvement to the Dancs device to include the remote control capability as taught by Beland, including a controller interface configured to receive a transmission from 
 
2.    (New) The vial sensing apparatus of claim 1, wherein the controller adjusts an intensity level of the dispensing mechanism based on a parameter.  Beland discloses a switch associated with each of the plurality of fans (dispensing mechanism) that controls a parameter of electric power supplied to the fan to control its speed (intensity level).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable Dancs et al. (US 2006/0219962A1) in view of Tollens et al. (US 8135265) and further in view of Scannell, JR. (US 2009/0073694A1)

Dancs in view of Tollens teaches the claimed invention as delineated above except in reference to claim: 

3.    (New) The vial sensing apparatus of claim 2, wherein the parameter is a distance between the vial sensing apparatus and the separate device.

4.    (New) The vial sensing apparatus of claim 3, wherein the distance between the vial sensing apparatus and the separate device is identified by the controller determining a signal strength of the transmission from the separate device.
Scannell discloses a multifunctional communication device capable of controlling an air freshener, wherein the air freshener is controlled by a parameter [RFID Signal] including a distance between the air freshener device and another device [personal communicator transmitter]  such that when said personal communicator transmitter is within a predetermined distance [close enough for the 
transmitter to the present invention's module receiver to the present invention's controller or timer module processor, such processor may activate a program that comprises the activation of one or more modules associated with the individual's interests, profile or transmitted command(s).  Such activated modules may be within the enclosure or remote from the present invention enclosure.  Such activations may range from those noted in the preceding paragraphs to room temperature settings, to present invention wall outlet plugs for activating, for example, lamps or electric air fresheners.
	It would have been obvious to one of skill in the art to modify the device of Dancs as modified by Tollens to include the RFID system [described above] taught by Scannell in order to provide the convenience as taught by Scannell.

Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Dancs et al. (US 2006/0219962A1) in view of Tollens et al. (US 8135265)

Dancs teaches a vial sensing apparatus comprising a first vial including a first side (first vial 458 with elongate first side being the upper side surrounded by sensor 520a-b, fig 24; [0074], one or more sidewalls (sidewall defined by the widening of the first side), and a second side (second side being the bottom of the vial 458), the one or more sidewalls connecting the first side to the second side (sidewalls connect the first and second side, the first side the one or more sidewalls, and the second side collectively forming an inner cavity (container 458 which Is analogous to container 258 contains liquid in 
a vial sensor including a first array of sensor pads electrically coupled to a controller (vial sensor comprises a first array of capacitance sensor pads 52a,b [0076], detection system includes controller for controlling the operation of the capacitance sensor, [0099], a sidewall from the one or more sidewalls of the first vial being situated adjacent to the first array of sensor pads within an first array of electric fields (sidewall of first vial 458 near the elongate first side is adjacent the first array of capacitance sensor pads 520a,b and within an electric field emitted by the capacitance structures the first array of sensor pads being electrically charged to produce the first array of electric fields (the sensor pads 523a and §20b are capacitance toil structures which produce a first array of electric fields for detecting changes within the container or wick, the controller detecting changes in one or more of the electric fields of the first array as the solution is dispensed from the first vial (detection system includes controller for controlling  the operation of the capacitance sensor and detecting an absent or empty container due to change in the electric field. Dancs discloses a controller coupled to the vial sensor to receive a signal indicating the changes in the one or more of the electric fields.  “In other embodiments, multiple receivers can be disposed at various locations to indicate various liquid levels and/or an empty container.”
	Dancs does not explicitly teach an interface configured to receive a transmission from a separate (motion sensing) device, the transmission including a command to dispense a portion of the solution from the first vial as a scent; and a controller configured to control a dispensing mechanism to dispense the portion of the solution from the first vial as the scent based on the command included in the transmission.

It would have been an obvious improvement to the Dancs device to include the motion sensing control capability as taught by Tollens, including a controller interface configured to receive a transmission from a separate (motion sensing) device, the transmission including a command to dispense a portion of the solution from a vial as a scent in order to provide a device with motion sensing control capability as is commonly sought such that scent is dispensed when a user is within an area that will be best served by the dispenser. 
 2.    (New) The vial sensing apparatus of claim 1, wherein the controller adjusts an intensity level (at least on/off) of the dispensing mechanism based on a parameter (detected motion).  Tollens discloses for example, one of the devices can be set up to turn on when it senses light and another device can be set to turn off when it senses light.  In another example, a microprocessor can be used with motion sensors to turn on the device 1 (for example, a heater and/or a fan in the device).  For example, the device 1 can be off all the time until a person moves in the vicinity of the motion sensor.  The device 1 can then turn on when a person walks in the vicinity of the motion sensor.

5.    (New) The vial sensing apparatus of claim 2, wherein the parameter is a motion detected by a motion detector coupled with the controller. See above

6.    (New) The vial sensing apparatus of claim 5, wherein the motion detector is the separate device. See above


Dancs in view of Tollens teaches the claimed invention as delineated above except in reference to claim: 
 
9.    (New) The vial sensing apparatus of claim 1, wherein the separate device sends the transmission in response to an event (timer activation) based on a scent schedule (timer).

10.    (New) The vial sensing apparatus of claim 9, wherein the event indicates to the controller to start active dispensation of the scent from the first vial by dispensing mechanism.

11.    (New) The vial sensing apparatus of claim 9, wherein the event is one of a device status (timer active), a heating element state, and an empty bay.

Scannell discloses an apparatus for distributing a fragrance and further that it is known to activate such a scent dispenser based on a predetermined schedule (timer) or by a motion, or by remote control.   One of skill in the art would find it obvious to modify the Dancs device as modified by Tollens to include a means of scheduling the dispensing of scent (timer) as is taught to be desirable by Scannell. 

Response to Arguments


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

Tsc